Title: To James Madison from Horatio Gates, 3 February 1794
From: Gates, Horatio
To: Madison, James


Dear Sir
New York 3d: February 1794.
Amongst the Multitude of your Friends, and Admirers, permit me to Congratulate you upon The Fame you have acquired by your Excellent, and truly Patriotic Speech, in Support of Mr: Jeffersons Report, on the Trade & Commerce of The United States: it has gaind you the General plaudit from East to West; The Murmurings of rank Tories, and Interested Factors, serve only to Increase your Popularity; Proceed, & Prosper; The Gentleman who does me the Favour to present You this Letter, is Dr: Robertson, from Bath in England, He goes to philadelphia to see his, and his Ladys Friends; & to indulge his Curiosity at the Seat of The Federal Government. Having a good property both here, and in Europe, he has given up the practice of physick and lives at his Ease; but his best recommendation is, He is a Staunch Whigg; don’t you come here in Summer? Mary, & I hope to see you again under Our Roof: believe me dear Sir Your Affectionate Humble Servant
Horatio Gates
P. S. No late arrival from Europe.
